DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 30 June 2022, claims 2, 3, 12, and 14 are amended and claims 15-16 are cancelled.  Claims 1-14 and 17-23 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 30 June 2022, the prior rejections are withdrawn.

Allowable Subject Matter
Claims 1-14 and 17-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: applicant’s amendments address all of the issues identified in the prior Office action.  The prior art does not teach or suggest the alloy as claimed in claim 1.  For example US 10,577,679 B1 teaches an alloy with slightly lower aluminum, and lacking iron.  US 10,221,468 B2 teaches an alloy with mostly overlapping composition except for having much more tungsten and lacking iron.  US 2017/0356068 A1 teaches to add hafnium to a gamma/gamma prime alloy in order to provide advantages for additive manufacturing.  
Based on the number of alloying elements, their unusual amounts, and specificity, the composition of claim 1 is considered unobvious over the art.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734